Appeal from an order of the Family Court, Oneida County (James R. Griffith, J.), entered February 27, 2013 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated the parental rights of respondent and transferred guardianship and custody of the subject child to petitioner.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 16 and 22, 2014,
*1354It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Centra, J.P, Fahey, Valentino, Whalen and DeJoseph, JJ.